                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA



ALEX J. LEGE                                v.     CITY OF KETCHIKAN, et al.
JUDGE H. RUSSEL HOLLAND                            CASE NO.       5:20-cv-0006-HRH

PROCEEDINGS:            ORDER FROM CHAMBERS


       Pursuant to plaintiff’s Unopposed Motion to Extend Deadlines for Fact Discov-

ery,1 filed March 4, 2021, the following revisions are hereby ordered:

           1.   Fact discovery shall be completed on or before June 30, 2021.

           2.   Expert disclosures (reports) required by Rule 26(a)(2) shall be

                disclosed:

                 (i)    By all parties on or before August 16, 2021;

                 (ii)   Rebuttal reports on or before 30 days from service of the
                        report being rebutted.

                (iii)   Expert witness discovery shall be completed by
                        September 30, 2021.

           3.   Dispositive motions shall be served and filed not later than

                October 29, 2021.
       Except as provided above, the provisions of the court’s scheduling and planning

order of August 11, 2020,2 remain in effect.




       1
       Docket No. 26.
       2
       Docket No. 24.

Order from Chambers – Motion to Extend Deadlines                                     -1-


           Case 5:20-cv-00006-HRH Document 27 Filed 03/08/21 Page 1 of 1
